            Case 5:20-cv-01022-XR Document 34 Filed 05/24/21 Page 1 of 7


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION


JOSE CASTRO,                                        §
                                                    §
                     Plaintiff,                     §                 SA-20-CV-01022-XR
                                                    §
vs.                                                 §
                                                    §
KIMBERLY KORY, MICHAEL                              §
THORNTON, CARL KERAWALLA,                           §
SHAWN KING, UNKNOWN SAN                             §
ANTONIO POLICE OFFICER(S),                          §
                                                    §
                     Defendants.                    §

                        CONFIDENTIALITY AND PROTECTIVE ORDER

       Based on the parties’ submission and the record in this matter, the Court finds that
 disclosure and discovery activity in this action are likely to involve production of confidential,
 sensitive, or private information for which special protection from public disclosure and from
 use for any purpose other than prosecuting this litigation would be warranted. Accordingly, a
 protective order for such information is justified in this matter:

        •      to expedite the flow of information;

        •      to facilitate the prompt resolution of disputes over confidentiality of discovery
               materials;

        •      to adequately protect information the parties are entitled to keep confidential;

        •      to ensure that the parties are permitted reasonably necessary uses of such material in
               preparation for and in the conduct of trial;

        •      to address the handling of confidential materials at the end of the litigation; and

        •      to serve the ends of justice.

      This Protective Order does not confer blanket protections on all disclosures of responses to
 discovery, and the protection it affords extends only to the limited information or items that are
 entitled under the applicable legal principles to be treated as confidential.

      After careful consideration, the Court therefore ORDERS the following:




  {00486436}
                                                        1
      Case 5:20-cv-00271-FB-ESC
         Case                   Document 34
              5:20-cv-01022-XR Document  21-1Filed
                                              Filed05/24/21
                                                    07/23/20 Page 3
                                                                  2 of 8
                                                                       7



       1. Confidential Information

     “Confidential information” means any information of any type, kind, or character that is
designated as “Confidential” by any of the supplying or receiving persons, whether it be a
document, information contained in a document, information revealed during discovery, or
otherwise.

       2.    Qualified Persons
      “Qualified Persons” means:
               a.    the party, if a natural person;

               b. if the party is an entity, such officers or employees of the party who are
               actively involved in the prosecution or defense of this case who, by their receipt
               of Confidential information, are bound by the terms of this Protective Order;

               c.    retained counsel for the parties in this litigation and their respective staff;

               d. this Court and its staff and any other tribunal, special master, or dispute
               resolution officer duly appointed or assigned in connection with this litigation;

               e.     actual or potential independent experts or consultants (and their
               administrative or clerical staff) engaged in connection with this litigation (which
               shall not include the current employees, officers, members, or agents of parties or
               affiliates of parties) who, by their receipt of Confidential information are bound
               by the terms of this Protective Order;

               f.    litigation vendors, court reporters, video camera operators, translators, and
               other litigation support personnel;

               g. any person who was an author, addressee, or intended or authorized
               recipient of the Confidential information and who agrees to keep the information
               confidential, provided that such persons may see and use the Confidential
               information but not retain a copy; and

               h. such other person as this Court may designate after notice and an
               opportunity to be heard.

       3. Designation Criteria
       a.      A party shall designate as “Confidential” only such information that the party in
good faith believes in fact is confidential. Information that is generally available to the public,
such as public filings, catalogues, advertising materials, and the like, shall not be designated as
Confidential.

      Information and documents that may be designated as Confidential information include,
but are not limited to, trade secrets, confidential or proprietary financial information, operational

{00486436}                                        2
             Case 5:20-cv-01022-XR Document 34 Filed 05/24/21 Page 3 of 7


data, business plans, and competitive analyses, personnel files, personal information that is
protected by law, and other sensitive information that, if not restricted as set forth in this order,
may subject the producing or disclosing person to competitive or financial injury or potential
legal liability to third parties.

      Correspondence and other communications between the parties or with nonparties may
be designated as Confidential information if the communication was made with the
understanding or reasonable expectation that the information would not become generally
available to the public.

        b.      Confidential information shall not include information that either:
                 i.   is in the public domain at the time of disclosure, as evidenced by a written
                      document;

                ii.   becomes part of the public domain through no fault of the recipient, as
                      evidenced by a written document;

               iii.   the receiving party can show by written document was in its rightful and
                      lawful possession at the time of disclosure; or

                iv.   lawfully comes into the recipient’s possession subsequent to the time of
                      disclosure from another source without restriction as to disclosure, provided
                      such third party has the right to make the disclosure to the receiving party.

        4. Use of Confidential Information

       All Confidential information provided by any party or nonparty in the course of this
litigation shall be used solely for the purpose of preparation, trial, and appeal of this litigation
and for no other purpose and shall not be disclosed except in accordance with the terms of this
Order.

        5. Marking of Documents
      Documents provided in this litigation may be designated by the producing person or by any
party as Confidential information by marking each page of the documents so designated with a
stamp indicating that the information is “Confidential.” The designation should be made in a
fashion or form that is conspicuous yet allows the Confidential information to remain legible. In
lieu of marking the original of a document, if the original is not provided, the designating party
may mark the copies that are provided. Originals shall be preserved for inspection.

        6. Disclosure at Depositions
       Information disclosed at (a) the deposition of a party or one of its present or former
officers, directors, employees, agents, consultants, representatives, or independent experts
retained by counsel for the purpose of this litigation, or (b) the deposition of a nonparty may be
designated by any party as Confidential information by indicating on the record at the deposition
that the testimony is “Confidential.”


                                                   3
      Case 5:20-cv-00271-FB-ESC
         Case                   Document 34
              5:20-cv-01022-XR Document  21-1Filed
                                              Filed05/24/21
                                                    07/23/20 Page 5
                                                                  4 of 8
                                                                       7




       Any party also may designate information disclosed at a deposition as Confidential
information by notifying all parties in writing not later than 30 days of receipt of the transcript of
the specific pages and lines of the transcript that should be treated as Confidential information.
All deposition transcripts shall be treated as Confidential information for a period of 30 days
after initial receipt of the transcript.

      To the extent possible, the court reporter shall segregate into separate transcripts
information designated as Confidential information with blank, consecutively numbered pages
being provided in a non-designated main transcript. The separate transcript containing
Confidential information shall have page numbers that correspond to the blank pages in the main
transcript.

      Counsel for a party or a nonparty witness shall have the right to exclude from depositions
any person who is not authorized to receive Confidential information pursuant to this Protective
Order, but such right of exclusion shall be applicable only during periods of examination or
testimony during which Confidential information is being used or discussed.

       7. Disclosure to Qualified Persons
      Confidential information shall not be disclosed or made available by the receiving party to
persons other than Qualified Persons except as necessary to comply with applicable law or the
valid order of a court of competent jurisdiction. But if a disclosure is compelled by law or court
order, the receiving party will notify the producing party as promptly as practicable (if at all
possible, before making such disclosure). The receiving party shall seek a protective order or
confidential treatment of such information or cooperate with the producing party to protect the
information.

       8. Unintentional Disclosures
      Documents unintentionally produced without designation as Confidential information
later may be designated and shall be treated as Confidential information from the date written
notice of the designation is provided to the receiving party.

      If a receiving party learns of any unauthorized disclosure of Confidential information, the
party shall immediately upon learning of such disclosure inform the producing party of all
pertinent facts relating to such disclosure and shall make all reasonable efforts to prevent
disclosure by each unauthorized person who received such information.

       9. Documents Produced for Inspection Prior to Designation
     In the event documents are produced for inspection prior to designation, the documents
shall be treated as Confidential information during inspection. At the time of copying for the
receiving parties, Confidential information shall be marked prominently “Confidential” by the
producing party.




{00486436}                                        4
          Case 5:20-cv-01022-XR Document 34 Filed 05/24/21 Page 5 of 7


       10. Consent to Disclosure and Use in Examination
      Nothing in this order shall prevent disclosure beyond the terms of this order if each party
designating the information as Confidential information consents to such disclosure or if the
Court, after notice to all affected parties and nonparties, orders such disclosure. Nor shall
anything in this order prevent any counsel of record from utilizing Confidential information in
the examination or cross-examination of any person who is indicated on the document as being
an author, source, or recipient of the Confidential information, irrespective of which party
produced such information.

       11. Challenging the Designation
         a.      Confidential information. A party shall not be obligated to challenge the propriety
of a designation Confidential information at the time such designation is made, and a failure to
do so shall not preclude a subsequent challenge to the designation. In the event that any party to
this litigation disagrees at any stage of these proceedings with the designation of any information
as Confidential information, the parties shall first try to resolve the dispute in good faith on an
informal basis, such as by production of redacted copies. If the dispute cannot be resolved, the
objecting party may invoke this Protective Order by objecting in writing to the party who
designated the document or information as Confidential information. The designating party shall
then have 14 days to move the Court for an order preserving the designated status of the disputed
information. The disputed information shall remain Confidential information unless the Court
orders otherwise. Failure to move for an order shall constitute a termination of the status of such
item as Confidential information.

        b.      Qualified Persons. In the event that any party in good faith disagrees with the
designation of a person as a Qualified Person or the disclosure of particular Confidential
information to such person, the parties shall first try to resolve the dispute in good faith on an
informal basis. If the dispute cannot be resolved, the objecting party shall have 21 days from the
date of the designation or, in the event particular Confidential information is requested
subsequent to the designation of the Qualified Person, 21 days from service of the request to
move the Court for an order denying the disposed person (a) status as a Qualified Person, or (b)
access to particular Confidential information. The objecting party shall demonstrate that
disclosure to the disputed person would expose the objecting party to a substantial risk of harm.
Upon the timely filing of such a motion, no disclosure of Confidential information shall be made
to the disputed person unless the Court enters an order preserving the designation.

       12. Manner of Use in Proceedings
      In the event a party wishes to use any Confidential information in affidavits, declarations,
briefs, memoranda of law, or other papers filed in this litigation, the party shall do one of the
following: (1) with the consent of the producing party, file only a redacted copy of the
information; (2) where appropriate (e.g., in connection with discovery and evidentiary motions)
provide the information solely for in camera review; or (3) file such information under seal with
the Court consistent with the sealing requirements of the Court.




{00486436}                                       5
          Case 5:20-cv-01022-XR Document 34 Filed 05/24/21 Page 6 of 7




       Nothing in this Order shall limit the parties’ rights or ability to offer evidence at a
 hearing or trial. The manner of using any Confidential information at a hearing or trial and
 the status of Confidential information resulting from any such use will be determined by the
 Court.

        13. Filing Under Seal
        The Clerk of this Court is directed to maintain under seal all documents, transcripts of
 deposition testimony, answers to interrogatories, admissions, and other papers filed under
 seal in this litigation that have been designated, in whole or in part, as Confidential
 information by any party to this litigation consistent with the sealing requirements of the
 Court.

        14. Return of Documents
        Not later than 120 days after conclusion of this litigation and any appeal related to it,
 any Confidential information, all reproductions of such information, and any notes,
 summaries, or descriptions of such information in the possession of any of the persons
 specified in paragraph 2 shall be returned to the producing party or destroyed, except as this
 Court may otherwise order or to the extent such information has been used as evidence at any
 trial or hearing. Notwithstanding this obligation to return or destroy information, counsel may
 retain attorney work product, including document indices, so long as that work product does
 not duplicate verbatim substantial portions of the text of any Confidential information.

        15. Ongoing Obligations
        Insofar as the provisions of this Protective Order, or any other protective orders entered
 in this litigation, restrict the communication and use of the information protected by it, such
 provisions shall continue to be binding after the conclusion of this litigation, except that (a)
 there shall be no restriction on documents that are used as exhibits in open court unless such
 exhibits were filed under seal, and (b) a party may seek the written permission of the
 producing party or order of the Court with respect to dissolution or modification of this, or
 any other, protective order.

        16. Duty to Ensure Compliance
       Any party designating any person as a Qualified Person shall have the duty to
 reasonably ensure that such person observes the terms of this Protective Order and shall be
 responsible upon breach of such duty for the failure of such person to observe the terms of
 this Protective Order.

        17. Waiver

      Pursuant to Federal Rule of Evidence 502, neither the attorney-client privilege nor
 work- product protection is waived by disclosure connected with this litigation.




{00486436}                                       6
        Case 5:20-cv-01022-XR Document 34 Filed 05/24/21 Page 7 of 7




       18. Modification and Exceptions

     The parties may, by stipulation, provide for exceptions to this order and any party
may seek an order of this Court modifying this Protective Order.

     IT IS SO ORDERED.

     SIGNED this 24th day of May, 2021.




                                           ELIZABETH S. ("BETSY") CHESTNEY
                                           UNITED STATES MAGISTRATE JUDGE




                                              7
